DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 08 September 2020 has been considered with the exception of the Ehrlich et al. since no English translation or summary of that reference has been provided.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1- 7, drawn to a recombinant organism capable of producing 2-phenylethanol.
Group II, claim(s) 8-12, drawn to a method of producing 2-phenylethanol.
Group III, claim(s) 13-19, drawn to a recombinant organism capable of producing 2-phenylacetic acid.
Group IV, claim(s) 20-24, drawn to a method of producing 2-phenylacetic acid.
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on 24 January 2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Publication No. 2020/0232000).
Li et al. claims the benefit of priority of Singapore Application No. 10201704182Q, which was filed on 23 May 2017 (i.e., prior to the Provisional Application filing date of the present application).  A copy of this Singapore Application is attached to this Office Action.  In the discussion below, reference is made to portions of the Singapore Application.
Li et al. is directed to recombinant strains of Escherichia coli for producing 2-phenylethanol (Summary of the Invention, on page 1).  The recombinant E. coli comprises genes of a midstream module to convert L-phenylalanine to styrene, and a downstream module to convert styrene to 2-phenylethanol (Summary of the Invention; Scheme 2).  The midstream module contains a gene encoding an enzyme such as phenylalanine ammonia lyase from Arabidopsis thaliana for converting L-phenylalanine to trans-cinnamic acid, and an enzyme such as phenylacrylic acid decarboxylase (i.e., trans-cinnamic acid decarboxylase) from Aspergillus niger for converting trans-cinnamic acid to styrene (Figure 1; page 10, second paragraph).  The downstream module contains a gene encoding an enzyme such as styrene monooxygenase from Pseudomonas sp. VLB120 for converting styrene to styrene oxide, a gene encoding an enzyme such as styrene oxide isomerase from Pseudomonas sp. VLB120 for converting styrene oxide to phenylacetaldehyde, and a gene encoding an enzyme such as phenylacetaldehyde reductase from tomato for converting phenylacetaldehyde to 2-phenylethanol (Figure 3; page 10, second paragraph; and page 11, second full paragraph).  All the enzymes responsible for the reactions can be co-expressed in one recombinant E. coli strain (page 11, first full paragraph).  In addition, the E. coli strain can be engineered to be a high producer of phenylalanine (page 10, second paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication No. 2020/0232000) in view of Nielsen et al. (US Publication No. 2014/0057325 – see the IDS filed 08 September 2020).
Saccharomyces cerevisiae or a styrene monooxygenase from Pseudomonas putida.
Nielsen et al. describe recombinant microorganisms for producing styrene or styrene oxide (abstract; Figure 1b).  The microorganisms are engineered to express enzymes for converting L-phenylalanine to trans-cinnamic acid, which is then converted to styrene, which is then converted to styrene oxide (Figure 1b).  The gene for converting trans-cinnamic acid to styrene can encode a trans-cinnamic acid decarboxylase such as the PAD1 from Saccharomyces cerevisiae, and the gene for converting styrene to styrene can encode a styrene monooxygenase from Pseudomonas putida (paragraphs [0011], [0084] and [0147]).
It would have been obvious to one of ordinary skill in the art to have used the Nielsen trans-cinnamic acid decarboxylase and the styrene monooxygenase in the recombinant E. coli of Li et al. because it would be the simple substitution of one known element for another to obtain a predictable result.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication No. 2020/0232000) in view of GenBank Accession No. ABB03729.1 (published 01 September 2006).
Li et al. has been discussed above.  That reference does not describe the use of a styrene oxide isomerase from Pseudomonas putida.
GenBank Accession No. ABB03729.1 describes a styrene oxide isomerase from Pseudomonas putida.
E. coli of Li et al. because it would be the simple substitution of one known element for another to obtain a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2020/0231992 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652